PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
FIX FIERRO et al.
Application No. 16/603,131
Filed: 4 Oct 2019
For: PREPARATION METHOD OF NANOMETRIC SIZE METAL OXIDE ADDITIVES THAT REDUCE THE TEMPERATURE OF SINTERIZED AND/OR INCREASE PRODUCTIVITY IN THE MANUFACTURE OF CERAMIC PARTS, IMPROVING MECHANICAL PROPERTIES WITHOUT AFFECTING THE GRESIFICATION PROPERTIES OF CERAM





:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 03, 2022, to revive the above-identified application.

The petition is GRANTED. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed August 17, 2021. The date the issue fee payment was received on November 12, 2021.  Accordingly, the date of abandonment of this application is November 13, 2021.  The Notice of Abandonment was mailed on November 18, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of a corrected Application Data Sheet (ADS), (2) the petition fee of $1,050, and (3) an adequate statement of unintentional delay.  

The Petition to Withdraw from Issue under 37 CFR 1.313(c)(2) filed on March 03, 2022 will be mail separately. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM).   

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET